Citation Nr: 0310503	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has been before the Board previously in July 1997 
and May 2001.  Each time it was remanded for additional 
development.

REMAND

This case is not yet ready for appellate review.  On December 
27, 2001, the President signed the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 
115 Stat. 976 (2001).  In pertinent part, that law amended 
38 U.S.C. § 1502 to require VA to presume that a veteran is 
permanently and totally disabled if the veteran is: a patient 
in a nursing home for long-term care due to disability; 
determined to be disabled for purposes of Social Security 
Administration benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 2002).  The 
amendments were effective September 17, 2001.  VEBEA, 
§ 206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended law 
expressly provides an effective date and does not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended law prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 2002).  Because 
the appellant's claim was pending at the time this amendment 
became effective, his claim should be considered under both 
the old statutory requirements and the amended statue.  The 
RO must adjudicate the appellant's claim under whichever law 
is determined to be more favorable to the appellant.

Further, Although the appellant has been advised of the 
disability ratings assigned by the RO for his nonservice-
connected disabilities, he has not been provided the 
appropriate rating criteria for these various disorders.  VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims.  38 U.S.C.A. § 5100 et seq. (West 
2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) (VA regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA)).  VA has a duty to notify the 
veteran and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this case, the RO must inform the appellant of 
the type of evidence needed to substantiate his claims, 
specifically the criteria required for higher ratings for his 
nonservice-connected disabilities.

Finally, the reports of the June 2002 VA examinations of the 
appellant are incomplete.  Only one blood pressure reading of 
the appellant was taken.  Further, although the report of the 
general medical examination includes an opinion of the 
examiner that the appellant is employable in spite of his 
disabilities, that examiner did not consider the appellant's 
diagnosed depressive disorder.  The report of the mental 
disorders examination did not include an opinion by the 
examiner regarding the appellant's employability.  Thus, 
complete information needs to be obtained.  See 38 C.F.R. 
§ 4.70 (2002).

Accordingly, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159.

2.  The appellant should be afforded a VA 
hypertension examination to evaluate the 
severity of his hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note 
that he reviewed the claims folder, 
including the report of a June 2002 VA 
general medical examination which shows a 
blood pressure reading of 180/120.  If 
the appellant is not on treatment for his 
hypertension, blood pressure readings 
must be taken two or more times on at 
least three different days.  If the 
appellant is on treatment for his 
hypertension, the examiner should take 
three blood pressure readings on the day 
of the examination.

3.  The reports of VA examinations in 
June 2002 (one of which is a mental 
disorders examination mislabeled as a 
general medical examination but 
nevertheless conducted by a VA 
psychologist) should be returned to the 
examiners for opinions as to whether the 
appellant is unemployable due to his 
nonservice-connected disabilities, 
including his depressive disorder.  The 
examiners should confer and discuss the 
case with each other and provide separate 
supplemental reports/statements but 
basically the same conclusion.  They 
should each note in their report that the 
case has been discussed with the other VA 
examiner.

4.  Thereafter, if any of the claims on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including (1) regulations 
implementing the VCAA;(2) the version of 
38 U.S.C.A. § 1502 in effect since 
September 17, 2001 and the version in 
effect immediately before that date; (3) 
the version of 38 C.F.R. § 4.16 in effect 
since November 7, 1996 and the version in 
effect immediately before that date; (4) 
the rating criteria for mental disorders 
in effect since November 7, 1996, and 
those in effect immediately before that 
date; (5) the rating criteria for a 
fracture of the right lower leg (e.g., 
38 C.F.R. § 4.71a, Diagnostic Codes 5263 
and 5271);(6) the rating criteria for 
hypertension in effect since January 12, 
1998, and those in effect immediately 
before that date; (7) the rating criteria 
for nephrectomy (e.g., 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7500); 
and (8) the rating criteria for atrophy 
of testis (e.g., 38 C.F.R. §  4.115b, 
Diagnostic Code 7523).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


